DETAILED ACTION
Applicant’s response, filed 24 May 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is 08 April 2020.

Status of Claims
Claims 2-3, 9-10, and 16-17 are cancelled.
Claims 1, 4-8, 11-15, and 18-20 are pending.
Claims 1, 4-8, 11-15, and 18-20 are rejected.
Claims 1, 4, 8, 11, 14-15,and 18 are objected to.

Claim Objections
The objection to claim 4 in the Office action mailed 24 Feb. 2022 has been withdrawn in view of claim amendments received 09 May 2022.
Claims 1, 4, 8, 11, 14-15, and 18 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1 and 15 recite “…generating/generate a list of candidate cassette designs and corresponding vector arrays, the corresponding vector arrays generated based on the the determined features…”, which includes an extra “the” and should recite “…the corresponding vector arrays generated based on the determined features…”.
Claims 4, 11, and 18 recite “…each modified target sequence having the o PAM-protospacer edit value…” in lines 21, 22, and 21, respectively, which is a typographical error and should recite “…the PAM-protospacer edit value…”.
Claims 4, 11, and 18 recite “…within the first predetermined threshold, wherein.” in the last line of the claims, which appears to be a typographical error and should recite “…within the first predetermined threshold.”.
Claims 4, 11, and 18 recite “…determining/determine a number of edits to the one PAM-protospacer site….has a number of edits to the PAM-protospacer site…, and the number of edits to the PAM-protospacer site…; determining/determine that a PAM-protospacer edit value…and the number of edits to the PAM-protospacer site…”. To use consistent language and increase clarity, the claims should be amended to recite “…has a number of edits to the one PAM-protospacer site…, and the number of edits to the one PAM-protospacer site…; determining…and the number of edits to the one PAM-protospacer site…”.
Claim 8 recites “…training a machine learning model…, each sample including a feature vector including biophysical characteristics and sequence composition for the gRNA molecule…”, which is a grammatical error and should recite “…including biophysical characteristics and a sequence composition for the gRNA molecule”.
Claim 8 recites “…determining a plurality of features…, at least one of the plurality of features selected…; generating a list of candidate cassette designs and corresponding vector arrays, the corresponding vector arrays generated based on the selected features…”. To use consistent language throughout the claim and increase clarity, claim 8 should be amended to recite “….generating a list of candidate cassette designs and corresponding vector arrays, the corresponding vector arrays generated based on the at least one selected feature”.
Claim 14 recites “The non method of claim 13….”, which is a typographical error and should recite “The method of claim 13…”.
Claim 15 recites “…assemble a library of candidate cassette designs…, each candidate cassette design…comprising multiple redundant cassette designs…for one or more of the at least one modified target sequence the on-target cut activity within the predetermined cut activity threshold”, which is a typographical error and should recite “…the at least one modified target sequence having the on-target cut activity within the predetermined…”.
Claim 15 recites “…generate a list of candidate cassette designs... determined features of one or more the candidate cassette designs…”, which contains a typographical error and should recite “…features of one or more of the candidate cassette designs…”.
Claim 18 recites “…cause the processing to perform one or more of: determining that a number…; or determine that a PAM-protospacer edit…”. Because claim 18 recites that both steps can be performed, the claim should be amended to “…cause the processing to perform one or more of: determining that a number…; and determine that a PAM-protospacer edit…”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 09 May 2022 at pg. 14, para. 4 regarding the claim objections have been fully considered but they do not pertain to the newly cited objection set forth above.

Claim Interpretation
Independent claim 1 recites “…producing the at least one modified target sequence”. This limitation is interpreted to require synthesizing and/or physically creating the plurality of modified target sequences, given the modified target sequences have already been produced computationally.
Independent claims 1, 8, and 15 recite “a PAM-protospacer”. The PAM-protospacer is interpreted to mean both the protospacer adjacent motif and the protospacer.
Independent claims 1, 8, and 15 recite “a cassette architecture”, which is described in Applicant’s specification at para. [0054] to describe subsequences (i.e. components) of a cassette design as well as the arrangement and order of those components. Therefore, the term “cassette architecture” is interpreted to mean a description of the components and/or arrangement of the components of a cassette design. 
Independent claims 1, 8, and 15 recite “…the on-target cut activity score within the predetermined cut activity threshold…” and claims 4, 11, and 18 recite “…a number of edits to the one PAM-protospacer site is within a first predetermined threshold …a PAM-protospacer edit value is within a second pre-determined threshold…”. In light of Applicant’s specification at FIG. 8 and para. [00101]-[00103], a number being within a threshold is interpreted to mean that the number is below an upper threshold or that the number is above a lower threshold, such that the number has not crossed the threshold. 
Independent claims 1, 8, and 15 recite “…the library of candidate cassette designs further comprising multiple redundant cassette designs with functional similarity and different cassette nucleotide sequences for one or more of the at least one modified target sequence…”. Applicant’s specification at para. [0039] discloses redundant alternatives to a given cassette design refer to design versions that are functionally equivalent but incorporate different nucleotide sequences. Therefore, the multiple redundant cassette designs with functional similarity and different cassette nucleotide sequences are interpreted to refer to cassette designs with a different nucleotide sequences that are functionally equivalent.
Independent claims 1, 8, and 15 recite “returning/return the list of candidate cassette designs, wherein each candidate cassette design and corresponding vector array in the list is configured to cause an oligomer synthesis system to produce the at least one modified target sequences. A "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps". See MPEP 2111.04. In this case, the limitation of causing an oligomer synthesis system to produce the plurality of modified target sequences is an intended use of the returned list candidate cassette designs, and thus the claims do not require using the list of candidate cassette designs to produce the at least one modified target sequence. It is noted that while claim 1 recites an additional step of “producing the at least one modified target sequence”, this step is not required to utilize any of the candidate cassette designs. 

Claim Interpretation-- 35 USC § 112(f)
The interpretation of the limitation “copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy” in claims 1, 8, and 15 under 35 U.S.C. 112(f) in the Office action mailed 24 Feb. 2022 has been withdrawn in view of claim amendments received 09 May 2022.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1, 4-8, 11-15, and 18-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement in the Office action mailed 24 Feb. 2022 has been withdrawn in view of claim amendments received 09 May 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 11-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This rejection is newly recited and necessitated by claim amendment. 
Claim 8, and claims dependent therefrom, recite “…determining a plurality of features for each of the candidate cassette designs, the features comprising biophysical characteristics, at least one of the plurality of features selected using a neural network trained on features of cassette sequencing compositions”. The claim then recites that the at least one feature selected by the neural network are used to generate corresponding vector arrays. 
Applicant’s specification at para. [0060] discloses a candidate design feature builder that develops features of a candidate cassette design, the features of the candidate cassette design including biophysical characteristics, sequence composition metrics, and sequence embedding or other abstract features such as those created from training a neural network. Applicant’s specification at para. [0040] discloses the process of designing editing cassettes involves creating sequence embeddings or other abstract features such as those created from training a neural network. Applicant’s specification at para. [0042] discloses the candidate design feature builder then calculates a vector array for each candidate cassette design comprised of the determined features. Therefore, Applicant’s specification provides support for determining a plurality of features, including at least one feature determined using the trained neural network, and then generating corresponding vector arrays based on the determined features. However, Applicant’s specification does not disclose determining a plurality of features, using a trained neural network to select a subset (i.e. “at least one of the plurality of features”) of the already determined plurality of features, and then using that subset selected by the neural network to generate the corresponding vector arrays for the candidate cassette designs. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…determining a plurality of features for each of the candidate cassette designs, the features comprising biophysical characteristics, at least one of the plurality of features selected using a neural network trained on features of cassette sequencing compositions” recited in claim 8, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
To overcome the rejection, claim 8 can be amended to recite “…at least one of the plurality of features determined using a neural network trained on…; generating a list…, the corresponding vector arrays generated based on the determined features…”.

Response to Arguments
Applicant's arguments filed 09 May 2022 at pg. 15, para. 2 regarding 35 U.S.C. 112 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(a) set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4-8, 11-15, and 18-20 under 35 U.S.C. 112(b) in para. [054]-[059] in the Office action mailed 24 Feb. 2022 has been withdrawn in view of claim amendments received 09 May 2022.
The rejection of claim 7 under 35 U.S.C. 112(b) in para. [063] in the Office action mailed 24 Feb. 2022 has been withdrawn after further consideration. Claim 7 recites “…further comprising determining a number of PAM-protospacer edits…to one PAM-protospacer site”. Therefore, the claim is interpreted to require determining a number of PAM-protospacer edits to any one PAM-protospacer site.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “…determining/determine a plurality of features for each of the candidate cassette designs…; generating a list of candidate cassette designs and corresponding vector arrays, the corresponding vector arrays generated based on the determined/selected features of one or more of the candidate cassette designs “. It is unclear if the “list of candidate cassette designs” is required to be a list of candidate cassette designs generated from the candidate cassette designs in the library of candidate cassette designs (e.g. a list of a subset, or all, of the candidate cassette designs), or if the candidate cassette designs in the list can be other candidate cassette designs not included in the library. If Applicant does not intend for the list of candidate cassette designs to be required to be determined from the candidate cassette designs in the library, then it is further unclear in what way the “corresponding vector arrays” correspond to the list of candidate cassette designs, given the corresponding vector arrays are based on the determined features of one or more of the candidate cassette designs in the library. Similarly, it is unclear if the one or more candidate cassette designs for which the determined features are used to generate the corresponding vector arrays are intended to be the candidate cassette design(s) included in the list of candidate cassette designs, or if the list of candidate cassette designs is not required to include the one or more of the candidate cassette designs. If the list of candidate cassette designs is not required to include the one or more candidate cassette designs whose features are used in generating the corresponding vector arrays, it is unclear in what way the generated corresponding vector arrays are intended to correspond to the list of candidate cassette designs.  As such, the metes and bounds of the claim are unclear. It is noted that Applicant’s specification at para. [0042] discloses calculating a vector array for each candidate cassette sequence comprised of determined features for the candidate cassette design. Therefore, for purpose of examination, the list of candidate cassette designs is interpreted to be a list of the candidate cassette designs for which the plurality of features was determined, or a subset thereof, and corresponding vector arrays are generated based on the determined features of the candidate cassette designs in the list, consistent with Applicant’s specification. 
Claims 4, 11, and 18, and claims dependent therefrom, are indefinite for recitation of “…comprising/perform one or more of: determine that a number of edits to the one PAM-protospacer site is within a first predetermined threshold….; and determine that a PAM-protospacer edit value is within a second predetermined threshold…, and wherein a homology arm is generated for each modified target sequence having the PAM-protospacer edit value within the second predetermined threshold and the number of edits to the PAM-protospacer site within the first predetermined threshold”. The broadest reasonable interpretation of the claims only requires performing one of the steps of 1) determining that a number of edits to the one PAM-protospacer site is within a first predetermined threshold and 2) determining that a PAM-protospacer edit value is within a second predetermined threshold. In the step of 2) determining that a PAM-protospacer edit value is within a second predetermined threshold, a homology arm is generated for each modified target sequence also having the number of edits to the PAM-protospacer site within the first predetermined threshold, referring to the determined number of edits in step 1). However, the claim does not require determining that the number of edits to the PAM-protospacer site is within the first predetermined threshold in embodiments in which only 2) the step of determining that the PAM-protospacer edit value is within a second predetermined threshold is performed. Accordingly, in embodiments in which only 2) “determine/determining that a PAM-protospacer edit value…” is performed, it is unclear if the step also intends to require a step of determining that a number of edits to the one PAM-protospacer site are within the first predetermined threshold,  in addition to determining that a PAM-protospacer edit value is within a second predetermined threshold, or if the wherein clause “wherein a homology arm is generated for each modified target sequence having…the number of edits to the PAM-protospacer site within the first predetermined threshold” is intended to be contingent on a modified target sequence having a number of edits to the PAM-protospacer site within the first predetermined threshold, but a step of determining the number of edits for each modified target sequence to be within the first predetermined threshold is not required. As such, the metes and bounds of the claims are unclear. For purpose of examination, the second limitation in the claims is interpreted to mean that a number of edits to the one PAM-protospacer is within a first predetermined threshold is determined for each modified target sequence, in addition to determining that a PAM-protospacer edit value is within a second predetermined threshold for each modified target sequence. Clarification is requested.
Claims 4, 11, and 18, and claims dependent therefrom, are indefinite for recitation of “…comprising/perform one or more of:… determining/determine that a PAM-protospacer edit value is within a second predetermined threshold for each modified target sequence…, and wherein a homology arm is generated for each modified target sequence having the PAM-protospacer edit value within the second predetermined threshold and the number of edits to the PAM-protospacer site within the first predetermined threshold”. Claims, 1, 8, and 15, from which claims 4, 11, and 18 respectively depend, recite “…generating/generate a homology arm for the at least one modified target sequence having an on-target cut activity within the predetermined cut activity threshold”. Claim language that may raise a question as to the limiting effect of the language in a claim are “wherein clauses”. See MPEP 2111.04 I. In this case, it’s unclear if the wherein clause “wherein a homology arm is generated for each modified target sequence having the PAM-protospacer edit value within the second predetermined threshold and the number of edits to the PAM-protospacer site within the first predetermined threshold” is intended to: 1) further limit the step of generating a homology arm recited in claims 1, 8, and 15, such that a homology arm is generated for each modified target sequence having an on-target cut activity within the predetermined cut activity threshold, the PAM-protospacer edit value within the second predetermined threshold, and the number of edits to the PAM-protospacer site within the first predetermined threshold; or 2) require further generating a homology arm for each modified target sequence having the PAM-protospacer edit value within the second predetermined threshold and the number of edits to the PAM-protospacer site within the first predetermined threshold, regardless of whether the on-target cut activity is within the predetermined cut activity threshold. Therefore, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean either the interpretation provided in 1) or the interpretation provided in 2) above. Clarification is requested.
Claims 5, 12, and 19 are indefinite for recitation of “…assembling/assemble cassette features for each candidate cassette design of the library of candidate cassette designs based on one or more elements of the corresponding vector array and a sequence composition of each candidate cassette design of the library of candidate cassette designs”. Claims 1, 8, and 15 recite “…generating/generate…corresponding vector arrays”, and do not require generating a corresponding vector array for each candidate cassette design of the library. Therefore, it’s unclear which vector array “the corresponding vector array” of the corresponding vector arrays is intended to refer to, or if “the corresponding vector array” is intended to refer to all of the corresponding vector arrays. As such, the metes and bounds of the claims are unclear. If Applicant intends to require generating a corresponding vector array for each candidate cassette design in the library of candidate cassette designs, then the independent claims should be amended accordingly, and it would be clear that “the corresponding vector array” recited in claims 5, 12, and 19 refers to the vector array for that candidate cassette design for which the cassette features are being assembled. For purpose of examination, “the corresponding vector array” is interpreted to refer to any vector array of the corresponding vector array.
Claims 5, 12, and 19 are indefinite for recitation of “…scoring/score each candidate cassette design of the library of candidate cassette designs…; and selecting the library of candidate cassette designs, based on the scoring”. Given the claims require generating a score for each candidate cassette design within the already assembled library of candidate cassette designs, and the claims only involve a single library of candidate cassette designs, it’s unclear what the library of candidate cassette designs is intended to be selected from. For example, it is unclear if the claims intend to require selecting the library of candidate cassette designs from other libraries of candidate cassette designs, or if the claims intend to require selecting candidate cassette designs within the library of candidate cassette designs to be included in a final library of candidate cassette designs that is different than the already assembled library of candidate cassette designs. As such, the metes and bounds of the claim are unclear. Clarification is requested. It is noted that Applicant’s specification at para. [0089]-[0091] discloses scoring candidate cassette designs in the annotated candidate cassette design library to generate a scored candidate cassette design library, ranking the scored candidate cassette designs within the scored library to generate a rank-ordered candidate cassette design library, and then sub-selecting design candidates from the rank-ordered library. Therefore, the limitation is interpreted to mean that a second library of candidate cassette designs is selected based on the scoring of each candidate cassette design of the library of candidate cassette designs. 
Claim 8, and claims dependent therefrom, are indefinite for recitation of “training a machine learning model to predict a likelihood that a gRNA molecule will cut at an intended target site based on a training data set including a plurality of samples, each sample including a feature vector including biophysical characteristics and [a] sequencing composition for the gRNA molecule and measured cut activity for the gRNA molecule expressed from a plurality of editing cassette designs…”. Given the claim recites that each sample in the plurality of samples includes a feature vector including biophysical characteristics and a sequence composition for the gRNA molecule (e.g. each feature vector is based on the same gRNA molecule), each feature vector would have the same biophysical characteristics and sequence composition. Accordingly, it is unclear in what way one sample is intended to be different than another sample in the plurality of samples, and thus it is unclear what constitutes the different samples within “the plurality of samples”. Therefore, the metes and bounds of the claim are unclear. It is noted that Applicant’s specification at para. [0058] discloses the machine learning model is trained on gRNA molecules expressed from editing cassette designs along with a feature vector for each measured gRNA. Therefore, for purpose of examination, the plurality of samples are interpreted to refer to different gRNA molecules, and the training data includes the feature vector and measured cut activity for each of the respective gRNA molecules.  If Applicant agrees with the above interpretation, the claim can be amended to recite “…training a machine learning model to predict a likelihood that a gRNA molecule will cut at an intended target site based on training data including, for each gRNA molecule of a plurality of gRNA molecules expressed from a plurality of editing cassette designs, a feature vector including biophysical characteristics and a sequence composition for the gRNA molecule and measured cut activity for the gRNA molecule”. The next limitation should also be amended to recite “…determining, using the machine learning model trained on the measured cut activity for the plurality of gRNA molecules”, or simply “determining, using the trained machine learning model, an on-target cut activity…”. 
Claim 14 is indefinite for recitation of “…determining a number of PAM-protospacer edits, based on a protospacers edit weight matrix, to the one PAM-protospacer site”. Independent claim 8, from which claim 14 depends, recites “each modified target sequence comprising the user intended edit object inserted at one PAM-protospacer site of the respective PAM-protospacer index…”. Because claim 8 recites one PAM-protospacer site for each modified target sequence, it’s unclear if “the one PAM-protospacer site” in claim 14 is intended to refer to each one PAM-protospacer site for each modified target sequence, or if claim 14 intends to refer to a single one PAM-protospacer site for a single modified target sequence. If Applicant intends for claim 14 intends to refer to a single one PAM-protospacer site for a single modified target sequence, then it’s further unclear which one PAM-protospacer of the one PAM-protospacer for each modified target sequence, “the one PAM-protospacer site” is intended to refer to. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean that “the one PAM-protospacer site” refers to any one PAM-protospacer site for which the user intended edit object was inserted of the modified target sequences

Response to Arguments
Applicant's arguments filed 09 May 2022 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112, that Applicant respectfully traverses these rejections, and as described above, the Examiner agreed that the claims, as amended herein, overcome the outstanding 35 U.S.C. 112 rejections (Applicant’s remarks at pg. 15, para. 2).
This argument is not persuasive. First, the rejections in para. [061]-[063] regarding claims 5, 12, 14, and 19, in the previous Office action pertain to the dependent claims, while only independent claim 1 was discussed during the interview. For the reasons discussed above, claims 5, 12, 14, and 19 are still indefinite and have not been amended to address the previously recited 112(b) rejections. Regarding, the 112(b) rejection of claims 1, 8, and 15 in para. [060] of the previous Office action, the claims were rejected because it is unclear what candidate cassette designs are intended to be included within the “list of candidate cassette designs”, and similarly in what way the generated corresponding vector arrays are intended to correspond to the candidate cassette designs in the list. While the claims have been amended to recite “the corresponding vector arrays generated based on the determined/selected features of one or more of the candidate cassette designs”, it’s still unclear if the list of candidate cassette designs is required to contain candidate cassette designs from the candidate cassette designs in the candidate cassette design library, and if not, in what way the corresponding vector arrays generated from features of the candidate cassette designs in the library are intended to correspond to candidate cassette designs not in the library. 
As discussed in the above 112(b) rejection, dependent claims 5, 12, and 19 suggest that independent claims 1, 8, and 15, respectively, intend to generate a corresponding vector array for each candidate cassette design in the library, such that the list of candidate cassette designs includes the candidate cassette designs in the candidate cassette design library. If Applicant agrees with this interpretation, to overcome the rejection, claims 1, 8, and 15 can be amended to recite “…generating/generate a list of the candidate cassette designs and a corresponding vector array for each candidate cassette design, each corresponding vector array generated based on the determined features of the respective candidate cassette design”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 8, and 15 being representative) is directed to a method and system for designing a gene editing cassette. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 8, and 15 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
generating/generate a PAM-protospacer index of PAM-protospacer sites for each of the plurality of target sequences, each PAM-protospacer index comprising at least one PAM-protospacer site of the respective sequence;
generating/generate a plurality of modified target sequences corresponding to the plurality of target sequences, each modified target sequence comprising the user-intended edit object inserted at one PAM-protospacer site of the respective PAM-protospacer index;
training a machine learning model to predict a likelihood that a gRNA molecule will cut at an intended target site based on a training data set including a plurality of samples, each sample including a feature vector including biophysical characteristics and [a] sequence composition for the gRNA molecule and measured cut activity for the gRNA molecule expressed from a plurality of editing cassette designs (Claim 8 only);
determining/determining, using a/the machine learning model trained on measured cut activity for the gRNA endonuclease description/gRNA molecule, an on-target cut activity of the gRNA endonuclease description for each modified target sequence, wherein at least one of the plurality of modified target sequences has an on-target cut activity within a predetermined threshold;
generating/generate a homology arm for the at least one modified target sequence having an on-target cut activity within the predetermined cut activity threshold, the homology arm based on the location of the user-intended edit object;
assembling/assemble a library of candidate cassette designs for the at least one modified target sequences having the on-target cut activity within the predetermined cut activity threshold, the library of candidate cassette designs comprising at least one candidate cassette design for each modified target sequence having the on-target cut activity within the predetermined cut activity threshold, the library of candidate cassette designs further comprising multiple redundant cassette designs with functional similarity and different cassette nucleotide similarities for one or more of the at least one modified target sequence having the on-target cut activity within the predetermined cut activity threshold, each candidate cassette design defined by the cassette architecture and comprising a copy of the homology arm corresponding to a respective modified target sequence and covalently linked to a sequence encoding a gRNA, the gRNA comprising a region complementary to the target sequence in the variable region of the cassette architecture of each candidate cassette design;
determining/determine a plurality of features for each of the candidate cassette designs, the features comprising biophysical characteristics;
generating/generate a list of candidate cassette designs and corresponding vector arrays, the corresponding vector arrays generated based on the determined/selected features of one or more of the candidate cassette designs;
returning/return the list of candidate cassette designs, wherein each candidate cassette design and corresponding vector array in the list is configured to cause an oligomer synthesis system to produce the at least one modified target sequence.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. First, generating a PAM-protospacer index for each of the plurality of target sequences involves searching each of the target sequences within a minimum and maximum distance from an intended edit for PAM-protospacers, which amounts to a mere analysis of data that can be practically performed in the mind.  Modifying a target sequence at the different identified PAM-protospacer sites with an edit description involves substitution bases of the target sequence with other bases (e.g. ATCG -> ATTG, ATCG -> ATCT, etc.) to generate the modified target sequences, which can be practically performed in the mind. Regarding claim 8, the broadest reasonable interpretation of training a machine learning model to predict a likelihood of a gRNA will cut at a target site using features including biophysical characteristics and a sequence composition for the gRNA molecule based on measured cut activities for gRNA molecules involves training a linear regression classifier by inputting the features into the linear model (e.g. melting temperature and %GC content), performing addition and multiplication to determine an estimated cut activity, using a loss function to calculate a different between the observed and estimated cut activity, and iterating the process by adjusting model parameters to minimize the loss function. This training process amounts to a mere analysis of data that can be practically performed in the mind aided with pen and paper. Similarly, the broadest reasonable of using a trained machine learning model to predict an on-target cut activity for an endonuclease on each modified target sequence involves inputting numbers into a linear regression model, performing the addition of weighted variables to determine an output, and analyzing the output to determine the on-target cut activity, which can be practically performed in the mind. In addition, generating a homology arm for each modified target sequence having an on-target cut activity within a predetermined threshold involves comparing the on-target cut activity of each modified target sequence to a threshold, and designing a nucleic acid sequence as the homology arm for use in homology-directed repair, based on the location of the intended edit, which can be practically performed in the mind aided with pen and paper. Next, assembling a library of candidate cassette designs comprising the homology arm linked to a guide RNA (gRNA) complementary to each of the at least one modified target sequences involves combining the designed homology arm and a gRNA (e.g. writing the sequences linked together) for each of the candidate cassettes, which can be practically performed in the mind aided with pen and paper. Similarly, creating redundant cassette designs in the library involves designing cassette designs targeting the same target sequence, and including the same intended edit, but utilizing different sequence compositions, which can be practically performed in the mind. Determining a plurality of features comprising biophysical characteristics for each of the candidate cassette designs involves analyzing the sequence of each cassette to determine, for example, a melting temperature of the sequence, which can be practically performed in the mind. Generating a list of candidate cassette designs and corresponding vector arrays generated based on the determined or selected features involves writing each of the candidate cassette designs and a vector of values for each design, including the determined/selected features of the candidate cassette designs in the corresponding vector arrays, which can be practically performed in the mind aided with pen and paper. Similarly, returning the list of candidate cassette designs involves writing each cassette design next to a corresponding vector array, which can be practically performed in the mind aided with pen and paper. That is, other than reciting the steps are carried out by a processor in claim 15, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III. 
The limitation of training a machine learning model to predict a likelihood that a gRNA molecule will cut at an intended target site in claim 8, and using a trained machine learning model to determine whether each modified target sequence will be cleaved by the endonuclease description further recite a mathematical concept. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C. As discussed above, the broadest reasonable interpretation of training the machine learning model to predict a likelihood of a gRNA will cut at a target site involves training a linear regression classifier by inputting the features into the linear model (e.g. melting temperature and %GC content), performing addition and multiplication to determine an estimated cut activity, using a loss function to calculate a different between the observed and estimated cut activity, and iterating the process by adjusting model parameters to minimize the loss function. Similarly, the broadest reasonable interpretation of using the trained machine learning model to predict whether an endonuclease will cleave a homology arm involves inputting numbers into a linear regression model, performing the addition of weighted variables to determine an output. Therefore, the above limitations amount to a textual equivalent to performing mathematical calculations, and thus recite a mathematical concept.
Dependent claims 4-7, 11-14, and 18-20 further recite an abstract idea. Claims 4, 11, and 18 further recite the mental process of, for each modified target sequence: determining that a number of edits to the one PAM-protospacer is within a first predetermined threshold and analysis of a homology arm having been generated for each modified target sequence having the on-target cut activity score within the predetermined cut activity threshold and the number of edits to the PAM-protospacer site within the first predetermined threshold; and/or determining a PAM-protospacer edit value is within a second predetermined threshold, and analysis of a homology arm having been generated for each modified target sequence having the on-target cut activity score within the predetermined cut activity threshold, the number of edits to the PAM-protospacer site within the first predetermined threshold, and the PAM-protospacer edit value within the second predetermined threshold. Claims 5, 12, and 19 further recite the mental process of assembling cassette features, scoring the cassette design, and selecting the library of candidate cassette designs. Claims 6, 13, and 20 further recite the mental process of determining a number of edits to a protospacer seed region and determining a position and identify for all edits of the modified target sequence. Claims 7 and 14 further recite the mental process of determining a number of PAM-protospacer edits based on a weight matrix. Therefore, claims 1, 4-8, 11-15, and 18-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 4-7, 11-14, and 18-20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
receiving a design library specification comprising: a plurality of target sequences; a user-intended edit object comprising an edit description and a location; a guide RNA (gRNA) endonuclease description; and a cassette architecture comprising a variable region (i.e. data input)
a processor and memory (claim 15 only).
The additional elements of a receiving data, processor, and memory are generic computer processes and/or components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
The additional elements of claims 1, 8, and 15 further include:
at least one of the plurality of features determined using a neural network trained on features of cassette sequence compositions.
The additional element of determining at least one feature of the candidate cassette designs using a neural network trained on cassette sequence compositions amounts to insignificant extra-solution activity because the limitation merely serves to collect feature data that is used by the abstract to generate vector arrays corresponding to the list of candidate cassette designs. Furthermore, the additional element does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention because the additional element is used to generating the corresponding vector arrays, but is not significantly related to the abstract idea pertaining to designing the candidate cassettes as currently claimed. See MPEP 2106.05(g). As such, the additional element does not integrate the recited judicial exception into a practical application.
The additional elements of claim 1 further include:
producing the at least one modified target sequence.
The additional element of producing the at least one modified target sequence amounts to insignificant extra-solution activity because the additional element does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention. See MPEP 2106.05(g). For example, the claim only requires producing the at least one modified target sequence, but does not require that the at least one modified target sequence is produced using any of the candidate cassette designs of the claimed invention. Instead, the broadest reasonable interpretation of the claim involves synthetically synthesizing the at least one modified target sequence without the use of the candidate cassette designs. Therefore, the additional element does not integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 4-8, 11-15, and 18-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 4-7, 11-14, and 18-20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
receiving a design library specification comprising: a plurality of target sequences; a user-intended edit object comprising an edit description and a location; a guide RNA (gRNA) endonuclease description; and a cassette architecture comprising a variable region (i.e. data input);
a processor and  memory (claim 15 only).
The additional elements of a receiving data, a processor, non-transitory computer-readable medium, and memory are conventional computer processes and/or components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
The additional elements of claims 1, 8, and 15 further include:
at least one of the plurality of features determined using a neural network trained on features of cassette sequence compositions.
The additional elements of claim 1 further include:
producing the at least one modified target sequence.
The additional elements of using a neural network trained on sequence compositions in the context of designing candidate cassette designs and producing a modified target sequence is well-understood, routine, and conventional. This position is supported by Wang et al. (An overview and metanalysis of machine and deep learning-based CRISPR gRNA design tools, 2019, RNA Biology, 17(1), pg. 13-22; previously cited). Wang et al. overviews deep learning-based CRISPR gRNA design tools (Abstract), which includes various machine learning models implemented in software, including several neural networks, trained on sequence compositions that predict features of guide RNAs (i.e. cassette designs) (Table 1-2; pg. 19, col. 1, para. 2, e.g. sequence composition of gRNA predicts on-target activity feature). Wang et al. further discloses CRISPR-Cas9 gene editing is one of the routinely used methods for genetic perturbation applications (i.e. producing modified target sequences) (pg. 13, col. 2, para. 1). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 09 May 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the claims are directed to a technical solution to problems arising in the field of gene editing systems because the claimed methods automatically produce, based on multiple criteria, libraries of diverse editing cassettes comprising both gRNAs and donor DNA repair templates configured to target hundreds to hundreds of thousands editable cites of a cellular genome, which provides advantages over conventional systems by allowing users to rapidly test different cassette design architectures to discover optimal cassette design structure, makes additional parameters available when designing an editing cassette for meeting customer needs, and parsing and analyzing user edit specifications having multiple criteria to automatically generate libraries of editing cassettes comprising tens to hundreds of thousands of rationally-designed genome edits (Applicant’s remarks at pg. 16, para. 3 to pg. 17, para. 3). Applicant further remarks the claims embody the above solution described in the specification by reciting “assembling a library of candidate cassette designs for the at least one modified target sequence…” (Applicant’s remarks at pg. 17, para. 4 to pg. 18, para. 1).
This argument is not persuasive. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements, or the improvement can be provided by the additional element(s) in combination with the recited judicial exception. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(A). The claim limitations regarding designing and assembling a library of candidate cassette designs with at least one candidate cassette design for each modified target sequence with an on-target cut activity within the predetermined cut activity threshold is part of the abstract idea. Accordingly, improvements in generating such a library of candidate cassette designs amounts to improved abstract idea (e.g. improvements in designing candidate cassettes), which is not an improvement to technology. Furthermore it is noted that the claims do not require generating “hundreds to hundreds of thousands” candidate cassette designs that would target hundreds to hundreds of thousands editable sites in a genome, and instead only require that the assembled library comprises one candidate cassette design for one modified target sequence having the on-target cut activity within the predetermined cut activity threshold, and two (i.e. multiple) redundant cassette designs for the one modified target sequence. Therefore this argument is not commensurate with the scope of the claims.

Step 2A, Prong 1:
Applicant remarks the claims are not directed to a mathematical concept because while some aspects of the claimed subject matter may be based on mathematical processed, the MPEP states that a claim does not recite a mathematical concept if it is only based on or involves a mathematical concept, and because the claimed subject matter comprises for more than a simple mathematical process, the claimed subject matter is not directed to a mathematical concept (Applicant’s remarks at pg. 18, para. 3 to pg. 19, para. 1).
This argument is not persuasive. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C. In this case, the claims recite using a trained machine learning model to determine an on-target cut activity of the gRNA endonuclease description for each modified target sequence. The broadest reasonable interpretation of determining a cut activity by applying a machine learning includes embodiments in which the trained machine learning model is a trained linear regression classifier, which requires inputting numbers into an equation and performing addition and multiplication to determining the recited cut activity. Therefore, the limitation is not merely based on, or involves, a mathematical concept, but instead amounts to a textual equivalent to performing mathematical calculations to obtain the on-target cut activity. As such, the limitation recites a mathematical concept.

Applicant remarks the claims do not recite a mental process because the claims recite various steps relating to analyzing criteria of a design specification and generating libraries of candidate editing cassette designs based thereon, and that the specification explains that the analysis of the criteria of the design specification and generation of the candidate editing cassette designs is carried out using a “computational pipeline”, which includes multiple different computing objects, some utilizing trained machine learning models, such as trained neural networks, that enable the generation of multiple different candidate editing cassette designs for editing hundreds, thousands, tens of thousands, or even hundreds of thousands of loci in a cell population (Applicant’s remarks at pg. 19, para. 2-3). Applicant further remarks that because the limitations of “determining, using a machine learning model trained on a measured cut activity…, an on-target cut activity…”, and “..determining a plurality of features for each of the candidate cassette designs…, at least one of the plurality of features determined using a neural network trained on features of cassette sequence compositions”, and thus the claims are eligible under Step 2A, Prong 1 of the Alice/Mayo test (Applicant’s remarks at pg. 19, para. 3 to pg. 20, para. 1).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims. As discussed above, the claims do not require generating hundreds, thousands, tens of thousands, or even hundreds of thousands of candidate cassette designs that would target those numbers of editable sites in a genome, and instead only require that the assembled library comprises one candidate cassette design for one modified target sequence having the on-target cut activity within the predetermined cut activity threshold, and two (i.e. multiple) redundant cassette designs for the one modified target sequence. 
Second, the limitation of determining at least one of the plurality of features using a trained neural network was not identified to recite a mental process in the above rejection. Furthermore, simply because a claim recites a limitation that does not recite an abstract idea does not mean the claim is patent eligible. Instead, after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. See MPEP 2106.04(d). For the reasons discussed in the above rejection determining at least one of the plurality of features using a trained neural network does not integrate the recited judicial exception into a practical application.
Last, the limitation of “determining, using a machine learning model trained on a measured cut activity for the gRNA endonuclease description, an on-target cut activity…” can be practically performed in the mind. The broadest reasonable interpretation of determining a cut activity by applying a machine learning includes embodiments in which the trained machine learning model is a trained linear regression classifier. Using a trained linear regression classifier to determine on an-target cut activity (e.g. a score) involves inputting numbers into an equation and performing addition and multiplication to determining the recited cut activity, which can be practically performed in the mind. It is further noted that the claims recite additional limitations that recite a mental process, listed in the above rejection, including the step of generating a PAM-protospacer index, generating a plurality of modified target sequences, generating a homology arm, etc. Therefore, even if both of the limitations of “determining, using a machine learning model trained on a measured cut activity…, an on-target cut activity…”, and “..determining a plurality of features for each of the candidate cassette designs…, at least one of the plurality of features determined using a neural network trained on features of cassette sequence compositions” discussed by Applicant could not be practically performed in the mind, this would not mean that the claims do not recite a mental process. Therefore, the claims are not eligible under Step 2A, Prong 1.

Applicant remarks that in Ex Parte Adjaoute, the Board found the claims at issue were not directed to a mental process and thus did not recite an abstract idea because of the use of predictive neural networks, and the claims recited a method and system and difficult and challenging for non-experts due to their computational complexity, and likewise the claims herein recite techniques that, at scale, would not be practical to perform mentally (Applicant’s remarks at pg. 20, para. 2).
This argument is not persuasive. Each Application is examined on its own merits. Furthermore, the claims in Ex Parte Adjaoute involves utilizing a jury of classification models, including a neural network, using different artificial intelligence classification models and various modules to render verdicts about the need for service and impending equipment failures. Unlike in Ex Parte Adjaoute, the instant claims do not involve a jury of classification models and modules, including a neural network, that work together to output some final verdict. Instead, the instead claims merely use a machine learning classifier to determine an on-target cut activity, which can be practically performed in the mind, as discussed above, and the additional element of using a trained neural network to determine a feature of the candidate cassette designs. Therefore, unlike the claims in Ex Parte Adjaoute, the instant claims recite several limitations that recite a mental process including “generating a PAM-protospacer index…”, “generating a plurality of modified target sequences…”, “determining using a machine learning model trained on…”, “generating a homology arm…”, etc. 

Applicant remarks, at least for claims 8 and 11-14, that a method of training a neural network does not recite an abstract idea, and claim 8 explicitly recites “…training a machine learning model to predict a likelihood…”, and thus because the claimed subject matter comprises training a machine learning model similarly to the example of the neural network, at least claims 8 and claims dependent thereon do not recite any of the judicial exceptions enumerated in the MPEP (See Applicant’s remarks at pg. 20, para. 3 to pg. 21, para. 1).
This argument is not persuasive. Claims 8 and 11-14 do not require training a neural network, and instead only recite “training a machine learning model”. As discussed in the above rejection, the broadest reasonable interpretation of training a machine learning model involves training a linear regression classifier. Training a linear regression classifier involves inputting numbers into the model, performing addition and multiplication to determine an output, inputting the output into a cost function to determine a cost, and then adjusting the model parameters and iterating the process to reduce the cost (i.e. minimize error), each which can be practically performed in the mind. Therefore, unlike training a neural network, the broadest reasonable interpretation of training a machine learning model recites a mental process. Furthermore, even if this limitation did not recite a mental process, the claims would still recite an abstract idea because the claim still recites several other limitations that recite a mental process, discussed in the above rejection. 

Step 2A, Prong 2:
Applicant remarks the features of “generating a PAM-protospacer index…”, “generating a plurality of modified target sequences…”, “training a machine learning model…”, determining, using a machine learning model…”, “generating a homology arm…”, “assembling a library of candidate cassette designs…”, “determining a plurality of features…”, “generating a list of candidate cassette designs…”, and “returning the list…”, integrate any alleged abstract idea into a practical application by using cassette assembly methods executing in parallel via different computing systems or objects of a computing platform to automatically produce libraries of diverse editing cassettes configured to target edible sites, and thus the claims reflect an improvement to another technology or technical field (Applicant’s remarks at pg. 22, para. 2 to pg. 23, para. 5). Applicant further remarks the claims improve the technical field of gene editing systems by utilizing a plurality of computing objects to parse and process edit specifications provided by a user to automatically generate libraries comprising hundreds to hundreds of thousands diverse rationally designed editing cassettes, thus enabling a user to rapidly test multiple different cassette design architectures (Applicant’s remarks at pg. 23, para. 6 to pg. 27, para. 2).
This argument is not persuasive. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements, or the improvement can be provided by the additional element(s) in combination with the recited judicial exception. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(A). The above claim limitations mentioned by Applicant are part of the abstract idea, except for the limitation of “…at least one of the plurality of features determined using a neural network” which is performed after the candidate cassette designs have been generated. Accordingly, improvements in generating such a library of candidate cassette designs amounts to improved abstract idea (e.g. improvements in designing candidate cassettes), which is not an improvement to technology. Furthermore it is noted that the claims do not require generating “hundreds to hundreds of thousands” candidate cassette designs that would target hundreds to hundreds of thousands editable sites in a genome, and instead only require that the assembled library comprises one candidate cassette design for one modified target sequence having the on-target cut activity within the predetermined cut activity threshold, and two (i.e. multiple) redundant cassette designs for the one modified target sequence. Therefore this argument is not commensurate with the scope of the claims.
Furthermore, regarding Applicant’s argument that the invention uses cassette assembly methods executing in parallel via different computing systems or objects of a computing platform, this argument is also not commensurate with the scope of the claims. There is nothing in the claims that requires parallel computing, and claims 1 and 8 are not required to be performed by a computer. While claim 15 requires that a computer system comprising a memory and processor that executes the recited steps, claim 15 also does not require “different computing systems” executed in parallel. Furthermore, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Therefore, simply performing the recited abstract idea on a computer system does not integrate the recited judicial exception into a practical application. 

Step 2B:
Applicant remarks that the specification explains how the claimed features improve the technical field of gene editing systems, including separately designing gRNAs and donor DNAs, by utilizing a plurality of computing objects to parse and process edit specifications, enabling a user to rapidly test multiple different cassette design architectures, and that this improvement is accomplished by particular features in the claim, including at least “training a machine learning model…”, “determining, using a machine learning model…”, “assembling a library of candidate cassette designs…”, and “ determining a plurality of features…” (Applicant remarks at pg. 24, para. 4 to pg. 26, para. 1). Applicant further remarks that the claims do not merely rely on “generic computer components” as being an improvement, rather it is the particular features recited in the claims that constitute the improvement; that is, the improvement is not the mere use of generic computer components, but the execution of specific features mentioned above that constitute the improvement to the technical field of gene editing systems (Applicant’s remarks at pg. 26, para. 2).
This argument is not persuasive. Under Step 2B, the additional elements are evaluated to determine whether they amount to an inventive concept by identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)). See MPEP 2106.05 II. However, the limitations that recite an abstract idea are not considered under step 2B of the analysis. The additional elements of the claim considered under Step 2B include “…at least one of the plurality of features determined using a neural network trained on features of cassette sequence compositions”, “producing the at least one modified target sequence”, “receiving a design library specification…”, “a processor…”, and “a memory...”, which do not amount to significantly more for the reasons discussed in the above rejection. Specifically, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). In addition, Wang et al. shows the additional elements of “…at least one of the plurality of features determined using a neural network trained on features of cassette sequence compositions”, “producing the at least one modified target sequence” are well-understood, routine, and conventional.  The remaining limitations mentioned above by Applicant recite a mental process and thus are not considered under Step 2B. Therefore, the claims do not amount to significantly more than the recited judicial exception.
Further regarding Applicant’s arguments that the claims do not merely rely on “generic computer components” as being an improvement, rather it is the particular features recited in the claims that constitute the improvement, the additional elements in combination with the judicial exception is considered under Step 2A, Prong 2 to determine whether the claims integrate the recited judicial exception into a practical application of an improvement to technology. See MPEP 2106.04(d). As discussed above, improvements in generating and designing a library of candidate cassette designs amounts to improved abstract idea (e.g. improvements in designing candidate cassettes), which is not an improvement to technology, and merely performing the abstract idea on a generic computer is not sufficient to integrate the recited judicial exception into a practical application. See MPEP 2106.05(f). 

Conclusion
No claims are allowed.
Claims 1, 4-8, 11-15, and 18-20 are free of the art for similar reasons as those discussed in the Office action mailed 04 Nov. 2021. While the claims have since been amended address various 35 U.S.C. 112 rejections, the closest prior art of record, Peng et al. (EuPaGDT: a web tool tailored to design CRISPR guide RNAs for eukaryotic pathogens, 2015, Microbial Genetics, pg. 1-7; previously cited), does not disclose training and utilizing a machine learning model for determining an on-target cut activity for an already modified target sequence (e.g. to determine if an endonuclease will continually cut the already modified genomic site), and then generating a homology arm for modified target sequences having an on-target cut activity within a predetermined cut activity threshold, as recited in independent claims 1, 8, and 15, and claims dependent therefrom. Instead, Peng et al. discloses calculating an on-target cut activity for each gRNA cutting the intended target sequence (i.e. the unmodified target sequence) (pg. 2, col. 2, para. 2; Figure 1). Furthermore, Peng et al. does not suggest calculating such an on-target cut activity score for already modified target sequences to determine of an endonuclease will cleave the modified site. Furthermore, Pellegrini et al. (How to Design Homologous Recombination Templates for CRISPR, 2016, Benchling, pg. 1-10; previously cited) discloses determining that an HR template (i.e. corresponding to a modified target sequence) contains an intact Cas9 target site/PAM site (i.e. the endonuclease will cleave the modified target sequence) (pg. 5, para. 1), automatically selecting a mutation in the intact PAM sequence of the HR template, and adding the mutation in the intact target site/PAM site to prevent Cas9 from continually cutting the genomic site (pg. 5, para. 1). However, Pellegrini et al. does not disclose utilizing a machine learning model to determine an on-target cut activity of a modified target sequence prior to generating the HR template and prior to adding the mutation in the intact target/PAM site to prevent the cutting of the modified target sequence. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631